                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                               No. 5:11-CR-357-2-BR
                                No. 5:16-CV-522-BR

CURTIS JEFFREY ROBINSON,                       )
                                               )
                    Petitioner,                )
                                               )
      v.                                       )                       ORDER
                                               )
UNITED STATES OF AMERICA,                      )
                                               )
                    Respondent.                )


       This matter is before the court on petitioner’s motion to remove this proceeding from

abeyance and for re-sentencing. (DE # 197.) The motion represents that the government agrees

petitioner’s conviction on Count 2 is no longer valid, in light of United States v. Davis, 139 S.

Ct. 2319 (2019). (Id. at 2.) The government did not file a response to the motion.

       The instant motion and petitioner’s 28 U.S.C. § 2255 motion, (DE # 164), are

ALLOWED. The judgment entered 9 May 2012 and petitioner’s conviction on Count 2 are

VACATED. Count 2 is DISMISSED. Resentencing on Count 1 is SET for 28 October 2019.

The U.S. Probation Office is DIRECTED to file a memorandum setting forth any revisions to the

Presentence Report, (DE # 86).

       This 10 September 2019.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge
